DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In light of the amendments, the prior art of Frank has been reinterpreted as the primary reference, as incorporated below. Additionally, the applicant’s arguments merely state that “Lynas and Frank, even when combined, do not disclose or contemplate each and every recited feature of independent claim 1” and has only recited the claim language, without any comment or reference to the prior art or the previous rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (US 20090152394 A1)
For claim 1, Frank discloses a system for extracting energy from a rotating wheel for landing gear retraction Fig. 1, comprising:
a first reservoir chamber in actuator 3; Para 0025: “distributing pressure to one or the other of the chambers in each of the actuators 3”;
a first wheel pump 20 fluidly coupled to the first reservoir Fig. 4; Para 0025: “the chambers of the actuators 3 being powered by the hydraulic unit 4”;
a first pinion gear Fig. 2; Para 0027: “drive shaft 23 with a toothed end that co-operates with a toothed ring 24” operationally coupled to the first wheel pump Para 0027: “Rotation of the wheel 2 while the aircraft is taxiing on the airport there causes the drive shaft 23 of the pump 20 to rotate”;
a first landing gear control valve assembly servo-valve 5 fluidly coupled to an output of the first wheel pump output of 20 and an input of a bypass valve short-circuit valve 7, wherein an output of the bypass valve is fluidly coupled an input of the first wheel pump Para 0026: “short-circuit valves 7 for connecting all of the chambers of the actuators 3 to return when the hydraulic unit 4 is not powered, thereby leaving the wheels 2 free to swivel”, wherein the bypass valve is configured to translate between an open state and a closed state for selectively allowing fluid to flow, wherein, in the open state, the bypass valve routes fluid output from the first wheel pump via the output of the first wheel pump to the input of the first wheel pump when the valve 7 is open it allows fluid to return to the input of the pump 20, as is the function of a short-circuit valve and as shown in Fig. 1, wherein, in the closed state, the bypass valve routes the fluid output from the first wheel pump to an input of the first landing gear control valve assembly when the valve 7 is closed it does not allow fluid to pass through it to the return line and so the fluid will continue along the closed circuit to be routed through the pumps again and back to the control valve assembly 5; Para 0034: “the hydraulic fluid has no option other than to return towards the pumps 20. The fluid thus flows around a closed circuit.”, wherein the first landing gear control valve assembly routes the fluid output from the first wheel pump, when the bypass valve is in the closed state, to one or more landing gear assembly actuators Para 0025: “a servo-valve 5 for distributing pressure to one or the other of the chambers in each of the actuators 3”;
a first secondary pump the other of the two pumps 20 fluidly coupled to an input of the first landing gear control valve assembly Fig. 1;
but the embodiment of Fig. 1 fails to disclose a first electric motor operationally coupled to the first secondary pump and fails to disclose that the actuators are used as bay door actuators, door uplock actuators, landing gear uplock actuators, landing gear downlock actuators, or extension-retraction actuators.
However, the embodiment of Fig. 3, Frank teaches an electrically driven pump with an electric motor which is driven by electricity generators Para 0038: “an electrically-driven pump having its electric motor powered by the electricity generators 35”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the embodiment of Fig. 1 of Frank by having an electric motor drive a secondary pump as disclosed by the embodiment of Fig. 2 of Frank. One of ordinary skill in the art would have been motivated to make this modification to be able to store the energy generated by the wheels in a battery to be selectively used even when the aircraft is not moving Para 0039.
Additionally, Frank teaches that the invention may be used for driving actuators used as extension-retraction actuators Para 0055: “to power the driving actuators used for extending and retracting the undercarriages from the local power supply”;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frank by using the invention to power extension-retraction actuators as disclosed by Frank. One of ordinary skill in the art would have been motivated to make this modification to provide an efficient way to actuate the extension and retraction of the undercarriage.
For claim 3, Frank discloses the system of claim 1 further comprising a check valve 31 coupled between the output of the first wheel pump 20 and the input of the first landing gear control valve assembly 5.
For claim 4, Frank discloses the system of claim 1, further comprising at least one of a first landing gear extension-retraction actuator fluidly coupled to an output of the first landing gear control valve assembly Para 0055: “to power the driving actuators used for extending and retracting the undercarriages from the local power supply”.
For claims 5-6, Frank discloses the system of claim 4, but the embodiment of Fig. 1 fails to disclose: a second reservoir; a second wheel pump fluidly coupled to the second reservoir; a second pinion gear operationally coupled to the second wheel pump; a second landing gear control valve assembly fluidly coupled to the second wheel pump; a second secondary pump fluidly coupled to an input of the second landing gear control valve assembly; and a second electric motor operationally coupled to the second secondary pump; further comprising at least one of a second landing gear extension-retraction actuator fluidly coupled to an output of the second landing gear control valve assembly.
However, the embodiment of Fig. 4-6 teaches placing power generators at each of the wheels in an aircraft Para 0042: “the local power supply comprises electricity generators 150 placed in the wheels 60 of the main undercarriages”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the embodiment of Fig. 1 of Frank by installing the invention on the other wheels in an aircraft as disclosed by the embodiment of Fig. 4-6 of Frank. One of ordinary skill in the art would have been motivated to make this modification to harvest the energy from each of the wheels on an aircraft in order to operate other extension-retraction actuators or to be used as a backup power source since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 7, Frank discloses the system of claim 6, further comprising at least one of a third landing gear extension-retraction actuator Fig. 1: the other of the actuator 3; Para 0055: “to power the driving actuators used for extending and retracting the undercarriages from the local power supply” fluidly coupled to the output of the first landing gear control valve assembly Fig. 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                
                                                                                                                                                                                        
/MICHAEL H WANG/Primary Examiner, Art Unit 3642